People v Barletta (2021 NY Slip Op 03043)





People v Barletta


2021 NY Slip Op 03043


Decided on May 12, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2019-01139
 (Ind. No. 2/18)

[*1]The People of the State of New York, respondent,
vDaniel A. Barletta, appellant.


Kimberly A. Pelesz, Peekskill, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered December 14, 2018, convicting him of murder in the second degree, robbery in the first degree, robbery in the second degree, and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant and an accomplice were accused of causing the death of the victim in the course of a robbery. After a joint jury trial, the defendant was convicted of murder in the second degree (felony murder), robbery in the first and second degrees, and conspiracy in the fourth degree.
The County Court providently exercised its discretion in denying, as premature, the defendant's pretrial motion for severance, and defense counsel thereafter never sought to renew the motion (see People v Russell , 71 NY2d 1016). Moreover, under the particular circumstances of this case, the court did not improvidently exercise its discretion in denying the defendant's subsequent motion, made in the middle of the joint trial, to exclude a statement given by the codefendant to the police (see People v Hayes , 127 AD2d 607; People v Brumfield , 31 AD2d 726; People v Sweeney , 30 AD2d 1035).
The defendant's remaining contention is without merit.
CHAMBERS, J.P., MILLER, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court